Exhibit 10.34

THE LUBRIZOL CORPORATION

DEFERRED STOCK COMPENSATION PLAN

FOR OUTSIDE DIRECTORS

(Amended as of December 15, 2003)

1. PURPOSE. The Lubrizol Corporation (the “Company”) hereby establishes its
Deferred Stock Compensation Plan for Outside Directors (the “Plan”) in order to
promote the interests of the Company and its shareholders by having a portion of
the total compensation payable to its outside directors be deferred and paid in
the form of common shares of the Company, thereby increasing each Director’s
beneficial ownership of Company common shares as well as each Director’s
proprietary interest in the Company.

2. EFFECTIVE DATE. The effective date of the plan is October 1, 1991.

3. COMMON SHARE UNITS. In addition to the cash compensation otherwise payable to
each outside director of the Company, the Company shall establish and maintain a
Deferred Stock Account for and in the name of each outside director. Subject to
the provisions of Section 10, on the first day of October in each calendar year,
the Company shall credit 500 common share units (“Units”) to the Deferred Stock
Account of each person who is an outside director of the Company on said date.

4. DIVIDEND EQUIVALENTS. As of each dividend payment date declared with respect
to the Company’s common shares, the Company shall credit the Deferred Stock
Account of each director with an additional number of Units equal to:

(a) the product of (i) the dividend per common share of the Company which is
payable with respect to such dividend payment date, multiplied by (ii) the
number of Units credited to the director’s Deferred Stock Account as of such
dividend payment date;

divided by

(b) the closing price of a common share of the Company on the dividend payment
date (or if such stock was not traded on that date, on the next preceding date
on which such common shares were traded), as reported by the New York Stock
Exchange - Composite Transactions Reporting System.

5. DISTRIBUTION

(a) Each director, or, in the event of death, his/her beneficiary, shall be
entitled to receive one common shares of the Company (a “Share” or “Shares”) for
each Unit credited to his/her Deferred Stock Account, payable at such time or
times as hereinafter provided.

(b) Unless otherwise elected by the director in accordance with the provisions
of Section 5(c), the Shares shall be distributed to the director or beneficiary,
as the case may be, on the first day of the month following the date on which
the director ceases to be a director for any reason.

 

-1-



--------------------------------------------------------------------------------

(c) At any time prior to the first time that the Company credits Units to the
director’s Deferred Stock Account, the director may irrevocably elect to have
all Shares to which the director will be entitled under this Plan distributed to
him/her (or in the event of his/her death, the director’s designated
beneficiary) in ten or fewer annual installments commencing on the first day of
the month following the date on which such director ceases to be a director of
the Company for any reason. The number of Shares to be distributed with each
installment shall be equal to the nearer whole number obtained by dividing the
number of Units then credited to the director’s Deferred Stock Account by the
number of unpaid installments.

(d) Units with respect to which no distribution of Shares has yet occurred shall
continue to be held in the director’s Deferred Stock Account and credited with
dividend equivalents in accordance with Section 4.

6. BENEFICIARY DESIGNATION

(a) Each director may, from time to time, by writing filed with the Company,
designate any legal or natural person or persons (who may be designated
contingently or successively) to whom Shares attributable to the director’s
Units are to be distributed if the director dies prior to having received all
such Shares to which he/she is entitled under Section 5. A beneficiary
designation will be effective only if the signed form is filed with the Company
while the director is alive and will cancel all beneficiary designation forms
filed earlier.

(b) To the extent that a director fails to designate a beneficiary or
beneficiaries as provided in this Section 6, or if all designated beneficiaries
die before the director or before the distribution of all Shares attributable to
the director’s Units, all remaining Shares attributable to such Units shall be
distributed to the estate of the director as soon as practicable after such
death.

7. ACCELERATION OF DISTRIBUTIONS. The Company may accelerate the distribution of
Shares with respect to Units credited to the Deferred Stock Account of any
director for reasons of severe financial hardship. For purposes of this Plan,
severe financial hardship shall be deemed to exist in the event the Company
determines that a director needs a distribution to meet immediate and heavy
financial needs resulting from a sudden or unexpected illness or accident of the
director or a member of his/her family, loss of the director’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the director. A distribution based
on financial hardship shall not exceed the amount required to meet the immediate
financial need created by the hardship.

8. TRANSFERABILITY. The interests of any director or beneficiary under the Plan
are not subject to the claims of the director’s creditors and may not otherwise
be voluntarily or involuntarily assigned, alienated or encumbered.

 

-2-



--------------------------------------------------------------------------------

9. INTEREST OF DIRECTOR. The Company shall be under no obligation to segregate
or reserve any funds or other assets for purposes relating to the Plan and,
except as set forth in this Plan, no director shall have any rights whatsoever
in or with respect to any funds or other assets held by the Company for purposes
of the Plan or otherwise. Each director’s Deferred Stock Account maintained for
purposes of the Plan merely constitutes a bookkeeping entry on records of the
Company, constitutes the unsecured promise and obligation of the Company to make
payments as provided herein, and shall not constitute any allocation whatsoever
of any cash or other assets of the Company or be deemed to create any trust or
special deposit with respect to any of the Company’s assets. Notwithstanding the
foregoing provisions, nothing in this Plan shall preclude the Company from
setting aside Shares or funds in trust pursuant to one or more trust agreements
between a trustee and the Company. However, no director shall have any secured
interest or claim in any assets or property of the Company or any such trust and
all Shares or funds contained in such trust shall remain subject to the claims
of the Company’s general creditors.

10. CHANGES IN SHARES. In the event of any change in the number of outstanding
Shares by reason of any stock dividend, stock split up, recapitalization,
merger, consolidation, exchange of shares or other similar corporate change, the
number of Units to be credited in accordance with Section 3, the number of Units
held in the director’s Deferred Stock Account and the Shares to be distributed
in accordance with this Plan shall be appropriately adjusted to take into
account any such event.

11. SUCCESSORS. This Plan shall be binding upon any assignee or successor in
interest to the Company whether by merger, consolidation or sale of all or
substantially all of the Company’s assets.

12. AMENDMENT AND TERMINATION. The Board of Directors of the Company may, from
time to time, amend or terminate the Plan; provided, however, that no such
amendment or termination shall adversely affect the rights of any director or
beneficiary without his/her consent with respect to Units credited prior to such
amendment or termination. Effective December 15, 2003, no further grants will be
made under the Plan. Deferred Stock Accounts will continue to be credited with
dividend equivalents in accordance with Section 4 until all Deferred Stock
Accounts have been fully distributed in accordance with the terms of the Plan.

 

-3-